DETAILED ACTION
Applicant’s 01/27/2022 response to the previous 09/27/2021 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims as amended and/or filed.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 25 February 2016 (20160225).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/FR2017/050422 filed on 02/27/2017 which claims priority to Application number 1651572 filed in FRANCE on 25 February 2016 (20160225).
Response to Amendments/Arguments
Applicant’s 01/27/2022 arguments with respect to the objections of the drawings as set forth in sections 7 and 9 of said previous 09/27/2021 Office action have been fully considered and they are not persuasive.  
APPLICANT ARGUES ON PAGES 8-9 INTER ALIA:
“The Examiner has objected to the drawings at pages 4-5 of the outstanding Office Action under 37 CFR 1.83(a) alleging that "the limitation the trailer wherein the control device further comprises an electric brake gate able to be fixed to the gate of one of the mechanical brakes of the cycle as set forth in claim 8 must be shown or the feature(s) canceled from the claim(s)." Applicant respectfully notes that the electric brake gate 9 recited in claim 8 is shown in FIG. 2 of the present application (on the handlebar). Paragraph [0056], which describes this electric brake gate 9, recites: 
Advantageously, the bicycle 1 comprises an electric brake gate 9. Like the control interface, the electric brake gate 9 is a member offset from the trailer 2. It is fixed to one of the mechanical brake gates of the bicycle, preferably the gate corresponding to the rear wheel brake, and is arranged so as to be actuated with the mechanical brake: when the user "presses" on the brake, the electric brake gate 9 is activated first, until it is put in abutment, "putting in abutment" corresponding to the maximum braking power of the motors, in order to be relayed automatically by the mechanical brake in the case of pressure going beyond the abutment of the gate of the electric brake gate 9. This system thus enables the cyclist, in the case of emergency braking, to naturally reinforce, that is to say, without any additional action on his part, the action of the electric brake gate 9 with the mechanical brake once the electric brake gate 9 is in abutment. The braking means of the bicycle 1 are thus highly economical and the braking energy is recovered optimally by virtue of the recovery of the kinetic energy of the bicycle. The electric brake gate 9 also sends its data to the control unit via a wireless (radio or BLUETOOTH®) connection and draws its energy for measuring and sending the data on the pressure 8 Serial No. 16/080,215exerted by the user during braking, thus providing a completely autonomous electric brake gate 9. 
Thus, the electric brake gate 9 recited in claim 8 is shown in FIG. 2 of the application, and Applicant respectfully requests withdrawal of the objection to the drawings.” 

EXAMINERS RESPONSE:
	Applicant’s arguments are untenable and unpersuasive because a review of Figure 2 lacks “detail that is essential for a proper understanding of the disclosed invention”.  Figure 2 fails to show how and in what manner “an electric brake gate able to be fixed to a gate of one of the mechanical brakes of the cycle as set forth in claim 8”.  That is to say that while the figure may appear to show “an electric brake gate”, “fixed to a gate of one of the mechanical brakes” of the cycle, figure 2 fails to show how the electric brake gate is “able to be fixed to the gate of one of the mechanical brakes of the cycle”.  While paragraph [0056] above appears to set forth support for “an electric brake gate”, paragraph [0056] and figures fail to provide the structural detail that is essential for a proper understanding of the disclosed invention as required and stated in said previous Office action in section 9:
“Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).” 
	
As is the case here, para [0056] sets forth inter alia “detail that is essential for a proper understanding of the disclosed invention”:
“. It is fixed to one of the mechanical brake gates of the bicycle, preferably the gate corresponding to the rear wheel brake, and is arranged so as to be actuated with the mechanical brake: when the user "presses" on the brake, the electric brake gate 9 is activated first, until it is put in abutment, "putting in abutment" corresponding to the maximum braking power of the motors, in order to be relayed automatically by the mechanical brake in the case of pressure going beyond the abutment of the gate of the electric brake gate 9. “ and 

“. The electric brake gate 9 also sends its data to the control unit via a wireless (radio or BLUETOOTH®) connection and draws its energy for measuring and sending the data on the pressure 8 Serial No. 16/080,215exerted by the user during braking, thus providing a completely autonomous electric brake gate 9.”
	However these limitations are simply not found in any of the figures.  Accordingly, Applicant is required to show the limitation the trailer wherein the control device further comprises an electric brake gate able to be fixed to the gate of one of the mechanical brakes of the cycle as set forth in claims 8, 13 and 19 or the feature(s) canceled from the claim(s).  
	If Applicant is of the opinion that an electric brake gate able to be fixed to a gate of a mechanical brake of a cycle is already known in the art and as such supplying a figure would not be required, then Applicant is invited to submit prior art capable of performing all of the limitations described in for example, para [0056] above.

Applicant’s 01/27/2022 arguments with respect to the objection of the drawings as set forth in section 10 of said previous 09/27/2021 Office action have been fully considered and they are persuasive because for example the number “9” appears to resemble the lower case letter “g” in Fig. 2.  Therefore, the objection has been withdrawn.  

Applicant’s 01/27/2022 amendments to the independent claims and arguments in support thereof with respect to the 35 USC 112 rejection(s) of claim 1 as set forth in section 13 of said previous 09/27/2021 Office action have been fully considered and are persuasive.  Therefore, the rejection(s) has(have) been withdrawn.


Applicant’s 01/27/2022 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in section 19 of said previous 09/27/2021 Office action have been fully considered and they are not persuasive.  
APPLICANT ARGUES ON PAGES  INTER ALIA:
“The trailer of Wang, thus, does not include a control device that includes "sensors, among which, first, one of the sensors is at least one deformation sensor comprising the means for measuring the signal representing the longitudinal force exerted by the cycle on the trailer when the trailer is coupled to the cycle, and among which, second, two sensors are situated at the wheels, comprising the means for measuring the signal representing the transverse force exerted by the cycle on the trailer when the trailer is coupled to the cycle," as recited in claim 1. 

The teachings of Ketcham do not satisfy the deficiencies of Wang in this regard.

Ketcham discloses a control device comprising a displacement detector 4 and two sensors 5, 6 connected to the detectors by links 2, 3. The sensors 5, 6 are mounted on two arms of the trailer frame. The sensors 5, 6 measure the amount by which the links 2, 3 are moved by the detector 4, the measurements including measurements of the resulting relative or longitudinal and lateral relative movement between the towing vehicle and the trailer. Ketcham, col. 5, lines 39-51; FIGS. 1, IA and 1B. 
11 
Serial No. 16/080,215Ketcham, like Wang, does not appear to teach or suggest providing a trailer with two sensors situated at the wheels to measure the transverse force representative of the transverse force exerted by the cycle on the trailer. 

Based on the above, Applicant respectfully asserts that it would not have been obvious to the person of ordinary skill in the art at the time the present invention was made to modify the trailer of Wang in light of the teachings of Ketcham in any way that would arrive at a trailer as recited in claim 1. 

The Examiner further cites to MPEP 2144.04.VI at pages 17-18 of the outstanding Office Action as further evidence that claim 1 is rendered obvious by Wang and Ketcham. Applicant respectfully disagrees. 

- Reversal of Parts: The Examiner alleges that "reversing the location to the other wheel would be an obvious modification. Applicant respectfully submits that this argument is irrelevant because, in the present application, it is a question of providing a sensor at each of the wheels - not a reversal of parts. 

- Duplication of Parts: The Examiner alleges that [d]uplicating the arm and sensors to be at both wheels is considered a mere duplication of parts and therefore has no patentable significance BECAUSE NO new OR unexpected result is produced." 
Applicant respectfully notes that this is a posteriori analysis. Nonetheless, providing sensors at each wheel AND combining the information from these sensors to extract the transverse force information offers a new technical advantage because it allows for precise steering of the trailer. This is not simply a duplication of parts, but also a limitation regarding how the sensors are used together provided a new piece of information that is not obtained using one sensor or the other. 

- Rearrangement of Parts: The Examiner alleges that "shifting the position of the 'sensors' DOES NOT modify the operation of the device," and "[t]he particular placement of the sensors would be an obvious matter of design choice." Applicant respectfully disagrees and notes that simply moving the meter 707 to a wheel would be not sufficient to obtain a transverse force measurement. More than simple rearrangement of parts of Wang and Ketcham is required to arrive at a trailer as recited in independent claim 1 of the present application. ”

EXAMINERS RESPONSE:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this regard, Applicant’s arguments are untenable because the rejection is based on the teachings of the combination of the references.  
In re Conrad, 169 USPQ 170 (CCPA 1971)

“The test for obviousness under U.S.C. 103 is not the express suggestion of the claimed invention in any or all of the references but what the references taken collectively would suggest” 

Applicant does not appear to argue the failure of the references to teach the parts required to reach the claimed invention as explained in the previous Office action, but merely the “arrangement” of the parts of the references.  It must be noted that as explained in the previous Office action the references appear to teach all of the claim limitations except for the reversal, duplication and rearrangement of the sensors.  Applicant’s arguments appear primarily directed towards the “placement” of the sensors at the wheels. i.e. “providing a trailer with two sensors situated at the wheels to measure the transverse force representative of the transverse force exerted by the cycle on the trailer” which is rendered obvious by the MPEP.  
To summarize the previous Office action rejection, Wang teaches explicitly a trailer with longitudinal sensors such as 307/405 and that in one embodiment, one sensor 405 is positioned at the wheel in Fig. 4.  Ketcham explicitly teaches two sensors 5/6 that measure both longitudinal and lateral relative motion between a towing vehicle and a trailer in Fig. 1.  While the MPEP teaches inter alia the design choice obviousness of reversing, duplicating and rearranging the various parts taught by both Wang and Ketcham because, inter alia no new or unexpected results are produced. 
It is understood that Wang teaches inter alia a controller that appears to take into account transverse forces exerted by the cycle on the trailer during turning the bicycle that “prevents force imbalance and unnatural twist to the bicycle frame” wherein it is understood that “force imbalance and unnatural twist to the bicycle frame” connotes transverse forces AND that running the motors at different speeds so that the wheels are not locked during a turn are also transverse forces when the controller is driving two independent motors of a trailer in a turn as explained in for example paras:
“[0034] The embodiment has both wheels 504 driven by separate motors 502. Having two separate motors 502 for each wheel 504 eliminate the disadvantages of just one motor. With one motor, the system can only drive one wheel in a simple configuration and leave the other one free running which causing force imbalance and unnatural twist to the bicycle's 101 frame. 

[0035] With two separate motor 502, the power is delivered to both wheels 504 evenly without the cost of differential gear and the transaxle. Each motor 502 can be located independently, that maximize the design possibility. The motor 502 can run at different speed so that the wheels 504 are not locked during a turn. For some sporty trailer design, the wheel 504 can even installed with an angle expand outward to the ground. The motor 502 can also be smaller in size compare to one-motor design. The smaller motor size is important for trailer 100 carrying children that a safe and comfortable accommodation space is a must. Some room or corner has to be given out to one big motor. “

[0041] The embodiment may have a main switch 704 that shut off the power completely. The power assistance level is set from a device that may be a potentiometer 706. A pair of pressure/force meter 707 is connected to the controller for the push/pull force measurement. A rotation meter 708 is also connected to the controller that measures the wheel rolling direction and speed. The reading of these two meters forms the major decision making input to the controller. If the wheel is rotating backward or moving with speed lower than an active threshold, no power or braking will be applied. The active threshold is set at a level that prevents the trailer 100 from making jittery move at very low speed. User of the bicycle 101 will have to use his (her) force to tow the trailer 100 at speed below the active threshold. Above the active threshold, the controller 701 applies more power to speed up the motor 709 if the pressure/force meter 707 senses high on pulling force. On the other hand, if the pressure/force meter 707 senses very low on pulling force, or even pushing force, the controller may reduce the power to slow down the motor 709 or apply regenerative brake.” (Emphasis added)”

Wherein it is understood that given the Broadest Reasonable Interpretation, it may be also considered that Wang teaches there are two sensors, i.e. one “rotation meter 708” for each wheel situated at the wheels, which may be considered as comprising “the means for measuring the signal representing the transverse force exerted by the trailer on the cycle when the trailer is coupled to the cycle” wherein it is understood that the “rotation meter 708” is providing a signal representing the transverse force exerted by the trailer in a turn based on a speed difference with the other powered wheel.  Accordingly, it is considered that Wang teaches some manner/means for the control device to control the steering and speed or braking of the trailer in accordance with given command instructions from the bicycle during a turn “to prevent the trailer from twisting the bicycle as the turn is initiated”.
Even though Wang is understood to teach the invention as explained above, Ketcham was relied upon to teach it would have been obvious to provide Wang with two sensors, i.e. 5 and 6, one sensor for each wheel that measures transverse forces during turns of the cycle via displacement detector 4 that would be obvious to incorporate into Wang for the express benefit of “preventing the twisting of the bicycle frame when the bicycle is turning” and the trailer wants to continue to drive the wheels as the same speed thus “locking up” one of the wheels. “The motor 502 can run at different speed so that the wheels 504 are not locked during a turn”.
One of ordinary skill in the art when reviewing the modified image of Wang Fig. 2 would understand that the duplication of the sensors of Wang Fig. 4 to each wheel would provide a measurement of the transverse forces of the cycle based on their differences in measurement.  That is, if both meters are reading the same force then there is no “transverse” forces being applied by the cycle, however if one meter reads more or less force, then this is an indication of the transverse forces that would need to be adjusted for when the cycle of Wang is initiating a turn.  


Regarding Applicant’s argument’s 

“- Reversal of Parts: The Examiner alleges that "reversing the location to the other wheel would be an obvious modification. Applicant respectfully submits that this argument is irrelevant because, in the present application, it is a question of providing a sensor at each of the wheels - not a reversal of parts.” 

Wang teaches that reversing the location of sensor 307 in Fig. 3 to the wheel in Fig. 4. is an obvious location to mount the sensor to achieve the desired results.  The MPEP further teaches that Reversing the location to from one wheel to another would also be considered an obvious modification.  And while the question may be directed towards providing a sensor at each of the wheels, the teachings of reversing the location of the sensor is pertinent towards the obviousness of reversing the location and placement of the sensor in different locations that would not affect the operation of the sensor in a different location such as the other wheel or to reverse the location from being situated on the cycle or situated at the wheels.  The end result is that the forces are measured to ensure the trailer is not “pushing” against the cycle when a turn is initiated.

 Regarding Applicant’s argument’s 

“- Duplication of Parts: The Examiner alleges that [d]uplicating the arm and sensors to be at both wheels is considered a mere duplication of parts and therefore has no patentable significance BECAUSE NO new OR unexpected result is produced." 
Applicant respectfully notes that this is a posteriori analysis. Nonetheless, providing sensors at each wheel AND combining the information from these sensors to extract the transverse force information offers a new technical advantage because it allows for precise steering of the trailer. This is not simply a duplication of parts, but also a limitation regarding how the sensors are used together provided a new piece of information that is not obtained using one sensor or the other.” 

AS explained above, Wang teaches a manner to prevent transverse forces from the trailer from twisting the bicycle frame by, inter alia controlling the speeds of each motor differently during turning a bicycle.  Ketcham teaches “combining the information from these sensors to extract the transverse force information offers a new technical advantage because it allows for precise steering of the trailer “ by using a sensor for each wheel (5/6) and therefore “duplicating” the sensor of Wang to two sensors situated at each wheel of Wang Fig. 4. As explained in the modification of Fig. 2 on page 16 of the previous Office action would be obvious to one or ordinary skill.  Finally, the MPEP teaches, inter alia that duplicating the support arms, sensors, etc. provides no new or unexpected result.  Indeed, the expected result is to ensure the trailer does not exert any destabilizing forces on the bicycle, especially when the bicycle is executing a turn and the trailer must follow by changing the speeds of each wheel.  


Regarding Applicant’s argument’s 

- Rearrangement of Parts: The Examiner alleges that "shifting the position of the 'sensors' DOES NOT modify the operation of the device," and "[t]he particular placement of the sensors would be an obvious matter of design choice." Applicant respectfully disagrees and notes that simply moving the meter 707 to a wheel would be not sufficient to obtain a transverse force measurement. More than simple rearrangement of parts of Wang and Ketcham is required to arrive at a trailer as recited in independent claim 1 of the present application.

Applicant’s arguments are untenable because as explained above, Wang already teaches embodiments rearranging parts in Figs 3 and 4 and teaches the invention substantially as claimed including force meters situated near each wheel in fig. 4.  Ketcham teaches inter alia the duplication of sensors provides the transverse force measurement.  Rearranging the locations of the parts of Wang and Ketcham must still provide for the measurements of the lateral and transverse forces being acted on the trailer by the bicycle to ensure that the “wheels don’t lock during a turn”.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner set forth on pages 14+ of said previous Office action there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  As set forth in the Abstract of Ketcham, the slave vehicle (trailer) is controlled in dependence on the movements of the master vehicle (cycle) for the express benefit and motivation of providing Wang an intelligent slave vehicle “without imposing a requirement on the master vehicle to supply towing power for the slave vehicle” which connotes measuring longitudinal and transverse forces applied by the trailer to the bicycle and vice versa and adjusting the motors of the trailer to eliminate the forces between the cycle and the trailer to prevent the trailer from simply running right over the bicycle or just driving the cycle straight ahead regardless of operator input.  This does not appear to be the goal of either reference, in contradistinction, both references are directed towards ensuring that the trailer imparts as little force against the cycle as possible, unless it is “regeneratively braking” which again it is considered that Wang would need to adjust the transverse forces during regenerative braking to again, prevent the trailer from destabilizing the bicycle during a turn.  
Further, the knowledge generally available to one of ordinary skill in the art is explained on page 16 of said previous Office action, wherein providing a second support arm to Wang provides the express benefit of increasing the safety of the vehicle to trailer connection by having two points of contact with the bicycle.  It is not seen wherein Applicant provided any persuasive arguments against these contentions.
Accordingly, Applicants arguments are unpersuasive and the rejections are sustained.

Drawings
The 08/27/2018 drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitation the trailer wherein the control device further comprises an electric brake gate able to be fixed to the gate of one of the mechanical brakes of the cycle as set forth in claims 8, 13 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
See the discussion above with regard to the objection to the drawings incorporated herein.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show wherein the control device further comprises an electric brake gate able to be fixed to the gate of one of the mechanical brakes of the cycle as set forth in for example, claim 8 and as described in the specification as published as US2019/0118670 A1 para [0056]:
“[0056] Advantageously, the bicycle 1 comprises an electric brake gate 9. Like the control interface, the electric brake gate 9 is a member offset from the trailer 2. It is fixed to one of the mechanical brake gates of the bicycle, preferably the gate corresponding to the rear wheel brake, and is arranged so as to be actuated with the mechanical brake: when the user “presses” on the brake, the electric brake gate 9 is activated first, until it is put in abutment, “putting in abutment” corresponding to the maximum braking power of the motors, in order to be relayed automatically by the mechanical brake in the case of pressure going beyond the abutment of the gate of the electric brake 9. This system thus enables the cyclist, in the case of emergency braking, to naturally reinforce, that is to say, without any additional action on his part, the action of the electric brake gate 9 with the mechanical brake once the electric brake gate 9 is in abutment. The braking means of the bicycle 1 are thus highly economical and the braking energy is recovered optimally by virtue of the recovery of the kinetic energy of the bicycle. The electric brake gate 9 also sends its data to the control unit via a wireless (radio or BLUETOOTH®) connection and draws its energy for measuring and sending the data on the pressure exerted by the user during braking, thus providing a completely autonomous electric brake gate 9.”.

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

See the discussion above with regard to the objection to the drawings incorporated herein.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 8, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8, 13 and 19 recite the limitation " the gate " in the limitation “an electric brake gate able to be fixed to the gate of one of the mechanical brakes of the cycle. “.  There is insufficient antecedent basis for the limitation “the gate” in the claims.  
Amending the claims to recite something like “…a gate…” would appear to overcome this rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080023234 A1 to Wang; Linghsiao Jerry (cited in the 08/27/2018 IDS) in view of US 4771838 A to Ketcham; George M. and further in view of MPEP 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS.

Regarding claim 1 the Examiner has reviewed the prior art cited in the corresponding PCT application and agrees that Wang teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    487
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    468
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    774
    600
    media_image3.png
    Greyscale


and associated descriptive texts a trailer 100 intended to be coupled to a cycle in para:
“[0036] FIG. 6 is another perspective illustration of the embodiment 100 of the present invention, shown from the rear. The trailer 100 is covered by a tent 601 that is made of cloth or other materials on a supporting frame 602. The tent 601 forms the carrying compartment of the embodiment 100. The illustration also shows the two wheels 603 attached on each side of the trailer 100. A conceptual opening 604 on the tent 601 is used to show the detail inside the trailer 100. The controller 605 and battery packs 607 are mounted on the inside back of the trailer 100 that is usually left for storage area. The controller 605 and battery 607 may be removed from the trailer 100 to reduce the operational weight if the function is not needed. It is useful if the trailer 100 can be converted to a stroller. The batteries are separated into two packs 607 on left and right of the controller 605.” (Emphasis added), 

the trailer 100 comprising: 
a chassis 602 defining a longitudinal axis and comprising wheels 603, 
each of the wheels 603 being coupled to an electric motor 709 in Fig. 7 above and para:
“[0041] The embodiment may have a main switch 704 that shut off the power completely. The power assistance level is set from a device that may be a potentiometer 706. A pair of pressure/force meter 707 is connected to the controller for the push/pull force measurement. A rotation meter 708 is also connected to the controller that measures the wheel rolling direction and speed. The reading of these two meters forms the major decision making input to the controller. If the wheel is rotating backward or moving with speed lower than an active threshold, no power or braking will be applied. The active threshold is set at a level that prevents the trailer 100 from making jittery move at very low speed. User of the bicycle 101 will have to use his (her) force to tow the trailer 100 at speed below the active threshold. Above the active threshold, the controller 701 applies more power to speed up the motor 709 if the pressure/force meter 707 senses high on pulling force. On the other hand, if the pressure/force meter 707 senses very low on pulling force, or even pushing force, the controller may reduce the power to slow down the motor 709 or apply regenerative brake.”, 

a device 303 for coupling the chassis to the cycle in para:
“[0024] FIG. 3 is a detail illustration of one design of attachment mechanism that connects the arm 103 to the bicycle 101. The main body 302 is clamped to the bicycle frame 301 close to the rear axle 102. A plate 303 is bolt-mounted on the main body 302 that allows rotating on pitching direction. An example of this type of rotation happens when the bicycle 101 goes over a bump. A clamp 304 is mounted to the plate 303 with an easy removable lock pin 306 secured with hairpin cotter. The clamp 304 is allowed to turn from side to side that is required for the bicycle 101 to make turn. The attachment arm 305 is secured to the clamp 304 by a bolt, which allows the arm to swing. The movement happens when the bicycle 101 leans during a turn. The said attachment mechanism allows free rotation on all directions required for normal bicycle 101 operation.”, and 

a control device 701 for controlling the steering and speed or braking of the trailer in accordance with given command instructions, the control device comprising: 
means for measuring signals representing forces configured to measure at least one signal representing a longitudinal force in Fig. 3 item 307 as explained in para:
“[0025] On the clamp 304, a pair of pressure/force meters 307 are installed on the front and back side of the lock pin 306 where the meters 307 are supported by the body of clamp 304. The top side of the pin 306 has no contact from the clamp 304 directly. Instead, its position is restricted by the pressure/force meters 307. When bicycle 101 is pulling the trailer 100, the momentum of trailer 100 will pull the clamp 304 to the back. Relative to the clamp 304, the pin 306 pushes to the pressure/force meter 307 on the front side of the pin 306. On the other hand, if brake is applied to the bicycle 101, the momentum of trailer 100 pushes the clamp 304 forward. In that case, the pin 306 pushes to the pressure/force meter 307 on the back side of the pin 306. The pressure/force meter result is passed to the controller 605 through a connecting cable 308.” and 

at least one signal representing a transverse force in Fig. 4 item 405 as explained in para:
“[0027] FIG. 4 illustrates another embodiment that incorporates the pressure/force meter in a different location. In the design, the arm 402 is removable from the frame 401 of the trailer 100. The arm 402 is mounted to the frame 401 by a restrainer 403 that is bolted or soldered permanently on the frame 401 and a lock pin 404 secured with hairpin cotter. A pair of pressure/force meters 405 is installed in a housing 407 on the restrainer on the front and back side of the lock pin 404. The top of the lock pin 404 makes no direct contact to the restrainer 403. Instead, its position is restricted by the pressure/force meters 405. When bicycle 101 is pulling the trailer 100, the momentum of trailer 100 will pull the restrainer 403 to the back. Relative to the restrainer 403, the pin 404 pushes to the pressure/force meter 405 on the front side of the pin 404. On the other hand, if brake is applied to the bicycle 101, the momentum of trailer 100 pushes the restrainer 403 forward. In that case, the pin 404 pushes to the pressure/force meter 405 on the back side of the pin 404. The pressure/force meter 405 result is passed to the controller 605 through a connecting cable 406.”

and Fig. 7 items 707 and para [0041] above “A pair of pressure/force meter 707 is connected to the controller for the push/pull force measurement. “, 
the forces being exerted by the cycle on the trailer when the trailer is coupled to the cycle in para [0041], and 
a unit 701 for controlling the motors 709 able to receive the information relating to said the longitudinal and transverse forces in Fig. 7 above, 
wherein, the measurement means comprises sensors 307/405/707, 
among which, first, one of the sensors is at least one deformation sensor comprising the means for measuring the signal representing the longitudinal force exerted by the cycle on the trailer when the trailer is coupled to said the cycle in paras:
“[0025] On the clamp 304, a pair of pressure/force meters 307 are installed on the front and back side of the lock pin 306 where the meters 307 are supported by the body of clamp 304. The top side of the pin 306 has no contact from the clamp 304 directly. Instead, its position is restricted by the pressure/force meters 307. When bicycle 101 is pulling the trailer 100, the momentum of trailer 100 will pull the clamp 304 to the back. Relative to the clamp 304, the pin 306 pushes to the pressure/force meter 307 on the front side of the pin 306. On the other hand, if brake is applied to the bicycle 101, the momentum of trailer 100 pushes the clamp 304 forward. In that case, the pin 306 pushes to the pressure/force meter 307 on the back side of the pin 306. The pressure/force meter result is passed to the controller 605 through a connecting cable 308.

[0027] FIG. 4 illustrates another embodiment that incorporates the pressure/force meter in a different location. In the design, the arm 402 is removable from the frame 401 of the trailer 100. The arm 402 is mounted to the frame 401 by a restrainer 403 that is bolted or soldered permanently on the frame 401 and a lock pin 404 secured with hairpin cotter. A pair of pressure/force meters 405 is installed in a housing 407 on the restrainer on the front and back side of the lock pin 404. The top of the lock pin 404 makes no direct contact to the restrainer 403. Instead, its position is restricted by the pressure/force meters 405. When bicycle 101 is pulling the trailer 100, the momentum of trailer 100 will pull the restrainer 403 to the back. Relative to the restrainer 403, the pin 404 pushes to the pressure/force meter 405 on the front side of the pin 404. On the other hand, if brake is applied to the bicycle 101, the momentum of trailer 100 pushes the restrainer 403 forward. In that case, the pin 404 pushes to the pressure/force meter 405 on the back side of the pin 404. The pressure/force meter 405 result is passed to the controller 605 through a connecting cable 406.

[0041] The embodiment may have a main switch 704 that shut off the power completely. The power assistance level is set from a device that may be a potentiometer 706. A pair of pressure/force meter 707 is connected to the controller for the push/pull force measurement. A rotation meter 708 is also connected to the controller that measures the wheel rolling direction and speed. The reading of these two meters forms the major decision making input to the controller. If the wheel is rotating backward or moving with speed lower than an active threshold, no power or braking will be applied. The active threshold is set at a level that prevents the trailer 100 from making jittery move at very low speed. User of the bicycle 101 will have to use his (her) force to tow the trailer 100 at speed below the active threshold. Above the active threshold, the controller 701 applies more power to speed up the motor 709 if the pressure/force meter 707 senses high on pulling force. On the other hand, if the pressure/force meter 707 senses very low on pulling force, or even pushing force, the controller may reduce the power to slow down the motor 709 or apply regenerative brake.” (Emphasis added), and 

among which, second, two sensors are situated at the wheels in Fig 7 items 405 and 707 above wherein it is understood that “ a pair” connotes “two”, comprising the means for measuring the signal representing the transverse force exerted by the cycle on the trailer when the trailer is coupled to the cycle in paras [0025-41] above.  

While it is considered that Wang teaches the invention as explained above including a “pair of sensors”, it may also be considered that Wang appears to teach that the sensors above are only located at one wheel because of the manner in which the connection arm 103/402 is connected between the bicycle 101 and the trailer 100.  Accordingly Wang does not appear to expressly disclose among which, second, two sensors are situated at each of the wheels in Figs 4 and 7 items 405/707, comprising the means for measuring the signal representing the transverse force exerted by the cycle on the trailer when the trailer is coupled to the cycle.

In the art of trailers, Ketcham teaches it is notoriously old and well known for a trailer 74 to have sensors 5/6 for each of the wheels 20 to control each wheel 20.  It is considered that Ketchum’s “trailer” is fully capable of being attached to a bicycle because it is an intelligent slave vehicle 74 that follows the movements of a master vehicle 72 without imposing a requirement on the master vehicle 72 to supply towing power for the slave vehicle 74, the slave vehicle 74 being self powered 70 and self controlling in dependence on movements of the master vehicle 72 as taught in for example the ABSTRACT and the Figures below:

    PNG
    media_image4.png
    357
    542
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    497
    688
    media_image5.png
    Greyscale


Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of providing a sensor for each side of a trailer to measure longitudinal and transverse forces being applied to a trailer from a tow vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, as taught by Ketcham Figures 1 and 6 above the trailer has two connecting arms underneath sensors 5 and 6.  Accordingly the trailer of Wang would have sensors for each side of the trailer by duplicating the arm 103 as shown by the Examiner modified image of Wang Fig. 2 immediately below. 

    PNG
    media_image6.png
    176
    384
    media_image6.png
    Greyscale

Using two support arms to attach a vehicle to a trailer is notoriously old and well known and as such would be obvious to provide a second support arm to the art of Wang for the express benefit of increasing the safety of the vehicle to trailer connection by having two points of contact with the bicycle.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ketcham to the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Wang and Ketcham above teach the invention as claimed and explained.  If Applicant is of the opinion that it would not have been obvious to duplicate the support arm and sensors then resort may be had to the MPEP 2144.04.VI. to teach:
A.    Reversal of Parts 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale


In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

As is the case here the prior art of Wang Figs 3 and 4 discloses reversing the “sensors” location.  Further, Wang Fig. 4 teaches the sensor fixed to the frame by one wheel.  Reversing the location to the other wheel would be an obvious modification because it would still measure the forces being applied by the cycle to the trailer..  
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale


B.    Duplication of Parts 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale


In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

As is the case here the prior art discloses “sensors” fixed to the frame by one arm by one wheel.  Duplicating the arm and sensors to be at both wheels is considered a mere duplication of parts and therefore has no patentable significance BECAUSE NO new OR unexpected result is produced. Indeed the duplication of parts provides the duplication of measurements to ensure that each part of the trailer including each wheel is not applying any forces to the bicycle. 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale


C.    Rearrangement of Parts 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale


In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

As is the case here the prior art discloses “sensors” fixed to the frame by one arm by one wheel, shifting the position of the “sensors” DOES NOT modify the operation of the device because the trailer is being automatically operated to prevent unwanted forces to the bicycle as explained in Wang para

“[0006] It would therefore be valuable to provide a method of fully automatic control for the powered trailer that requires minimum rider intervention, had large carrying capacity while still being stable, was easily detachable, and did not provide unwanted forces onto the bicycle or scooter that were unnatural or difficult for the operator.” .  

The particular placement of the sensors would be an obvious matter of design choice to achieve the goals of Wang and Ketcham to provide:

“An intelligent slave vehicle follows the movements of a master vehicle without imposing a requirement on the master vehicle to supply towing power for the slave vehicle, the slave vehicle being self powered and self controlling in dependence on movements of the master vehicle.”.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of reversing, rearranging and/or duplicating parts of a trailer including inter alia a connecting arm for a trailer and providing a sensor for each side of a self powered trailer. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the trailer of Wang would have sensors for each side of the trailer by duplicating the arm 103 as shown by the Examiner modified image of Wang Fig. 2 immediately below. 

    PNG
    media_image6.png
    176
    384
    media_image6.png
    Greyscale

Using two support arms to attach a vehicle to a trailer is notoriously old and well known and as such would be obvious to provide a second support arm to the art of Wang for the express benefit of safety by have two points of contact with the bicycle.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP section 2144.04 to the prior art combination of Wang and Ketcham as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the trailer according to claim 1, wherein the measurement means comprises at least two deformation sensors 405 fixed to the chassis, symmetrically with respect to the longitudinal axis of the chassis, each deformation sensor being situated in the vicinity and upstream of one of the associated wheels see Wang figure 4 above and the rejection of corresponding parts above incorporated herein wherein it is understood that duplicating figure 4 of Wang for each side of the trailer with two connecting arms connotes the claimed limitations.  

Regarding claim 3 and the limitation the trailer according to claim 2, wherein the chassis is formed by two longitudinal members on each of which a wheel is fixed, each longitudinal member comprising a deformation sensor disposed at a distance from the associated wheel less than half the distance separating the hub of the wheel from the end of the longitudinal member closest to the coupling device see Wang figure 4 above and the rejection of corresponding parts above incorporated herein wherein it is understood that duplicating figure 4 of Wang for each side of the trailer with two connecting arms connotes the claimed limitations.  

Regarding claim 4 and the limitation the trailer according to claim 1, wherein the measuring means comprises a deformation sensor 405/707 integrated in the coupling device and two position sensors each associated with the motor of one of the wheels see Wang figure 4 above and the rejection of corresponding parts above incorporated herein wherein it is understood that duplicating figure 4 of Wang for each side of the trailer with two connecting arms connotes the claimed limitations.    

Regarding claim 5 and the limitation the trailer according to claim 4, wherein the coupling device comprises two coupling bars intended to be respectively fixed to the bicycle and to the trailer and connected together by a connecting part including the deformation sensor see Wang figures 3 and 4 above and the rejection of corresponding parts above incorporated herein wherein it is understood that duplicating figure 4 of Wang for each side of the trailer with two connecting arms connotes the claimed limitations and Figure 3 shows it would be obvious to duplicate the sensor at the connection to the bicycle itself as well.      

Regarding claims 6 and 17 and the limitation wherein the control unit 701 comprises an algorithm for slaving the movement of the trailer to the movement of the cycle when the trailer is coupled to the cycle see Wang para [0041] above, 
the algorithm being configured to control the motors according to an operating mode of the trailer selected from operating modes implemented in the control unit,
 measured signals representing the longitudinal and transverse forces, 
the operating modes implemented comprising:
a cancellation mode of the trailer in which the motors are controlled according to a value of the measured signal of the longitudinal force slaved to a value corresponding to a zero longitudinal force in para [0041] “The reading of these two meters forms the major decision making input to the controller. If the wheel is rotating backward or moving with speed lower than an active threshold, no power or braking will be applied. The active threshold is set at a level that prevents the trailer 100 from making jittery move at very low speed. User of the bicycle 101 will have to use his (her) force to tow the trailer 100 at speed below the active threshold.”, 
a pushed mode of the trailer in which the motors are controlled according to a value of the measured signal representing the measured longitudinal force slaved to a value corresponding to a negative longitudinal force in para [0041] “On the other hand, if the pressure/force meter 707 senses very low on pulling force, or even pushing force,”, and 
a resistant mode of the trailer in which the motors are controlled according to a value of the measured signal representing the measured longitudinal force slaved to a value corresponding to a positive longitudinal force in para [0041] “the controller may reduce the power to slow down the motor 709 or apply regenerative brake.”.  

Regarding claims 7 and 18 and the limitation wherein the operating modes implemented in the control unit are selected and actuated by a remote control device, i.e. “a potentiometer” see Wang paras:
“[0005] A prior invention by John Bidwell described a trailer with electric powered motor that is controlled by a potentiometer on the rider's handle bar. As described earlier, the design is good if to propel the attached vehicle is the main purpose. Leisure recreational riding tends to go on varying speed, hence makes active adjustment of power output needed. That keeps user busy on tuning the power level.
And 
[0042] Some embodiments may have an additional switch installed on the handle bar of bicycle 101 that force the regenerative brake on the trailer 100. When user wants to slow down the bicycle, instead of applying brakes on the bicycle 101, he (she) may force the regenerative brake on the trailer 100. More electric power can be reclaimed into the battery pack 702, hence extend the operation distance for the battery pack 702. The said switch may be integrated into the bicycle's 101 brake lever.” (Emphasis added).  

Wherein it is understood that as explained in the rejection of claim 1 above, it would be an obvious design choice to reverse the location, duplicate the control device and/or place the potentiometer in a remote location, such as on the handle bar, for the express purpose of the user being able to adjust the power output of the trailer as desired to obtain a “leisurely” ride.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of reversing, rearranging and/or duplicating parts of a trailer including inter alia the control device for a self powered trailer. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the trailer of Wang would have a remote control device on the handlebar to control the trailer. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP section 2144.04 to the prior art combination of Wang and Ketcham as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 8, 13 and 19 and the limitation wherein the control device further comprises an electric brake gate able to be fixed to the gate of one of the mechanical brakes of the cycle see Wang para [0042] “The said switch may be integrated into the bicycle's 101 brake lever.” Wherein as explained in the rejection of claim 1 above, it would be obvious to locate an “electric brake gate”, i.e. the disclosed “switch” on the brake lever, i.e. “gate” of one of the mechanical brakes of the cycle BECAUSE NO NEW or unexpected result would occur.  Indeed, one would expect and require the electric brake gate switch to function to control the trailer no matter where or how many electric brake gate switches are duplicated or locations reversed.   

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP section 2144.04 to the prior art combination of Wang and Ketcham as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 9 and 14 and the limitation wherein the trailer comprises at least one battery rechargeable during the operation of the trailer in resistant mode and/or during the actuation of the electric brake gate see Wang para [0042] “When user wants to slow down the bicycle, instead of applying brakes on the bicycle 101, he (she) may force the regenerative brake on the trailer 100.”.  

Regarding claims 10 and 15 and the limitation wherein the control unit comprises a module for comparing the speed of the trailer with an intermediate threshold speed and a maximum threshold speed recorded in a memory module of the control unit see Wang claim:
“7. The trailer of claim 1 wherein the power assistance can be limited to a preset speed for safety purpose.” And para:
“[0009] The pressure meter provides detail information regarding the push-pull relationship between the trailer and the attached vehicle. If the trailer is pulled, the controller applies power to the motor to propel itself. If the pull force is large, more power will be applied. On the other hand, optionally, if the trailer is pushed back and the wheel is detected rolling forward, the controller applies the regenerative brake to reclaim electric power back to the battery pack. With an extra rotation meter, the trailer can limit its propelling power at a preset safe speed so that the rider will not push the vehicle too fast that may be unsafe with a trailer. These actions are determined dynamically by the on-board controller. The level of power assistance may also be tuned by a dial on the controller module. The power level can be set to high so that the rider feels almost no extra load from the trailer, or to low so that the rider can enjoy more about bearing the family but not as bad as all on him(her)self.” (Emphasis added).  

Regarding claims 11 and 16 and the limitation wherein the deformation sensor comprises at least two deformation gauges disposed at 90 degrees from one another, one of the gauges being oriented along the longitudinal axis of the chassis see Wang Figs. 3 and 4 and the teachings set forth in the rejection of claim 1 above wherein the MPEP 2144.04.VI teaches the duplication, reversal and rearrangement of parts to be an obvious manner of design choice.   

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP section 2144.04 to the prior art combination of Wang and Ketcham as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 12 and the limitation A cycle coupled to a trailer according to claim 7, the remote control device of which, arranged to communicate with the control unit of the trailer and to allow the selection of an operating mode among the operating modes implemented in the control unit, is fixed to the handlebars of the cycle see Wang para [0005], [0040-0042] And [0046] wherein it is understood that “potentiometer 706” being “reversed, duplicated or rearranged” and located on the handlebars connotes the claimed “remote control device” and would be obvious matter of design choice.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP section 2144.04 to the prior art combination of Wang and Ketcham as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art with regard to bicycle trailers.  For example:
US-20170291658-A1 to Somerset; Darren W. et al. teaches in Fig. 15 below a bicycle towing a trailer with powered wheels that are “synchronized with the brakes of the bike”  with inter alia in para:
“[0122] Hubs 254 may attach to knuckles 251. Each hub 254 may comprise a fixed portion 254a and a rotatable portion 254b, or simply a rotatable portion 254b if a fixed portion 254a is not desired. A fixed portion 254a may include an attachment point for a braking assembly (not shown), or other stationary parts such as a stator of an encoder sensor (not shown). The braking assembly may be configured to operably function in synchronization with a given user module 300. For example, if a user module 300 is a child bike trailer carrier and the universal chassis 200 is in a two-wheeled, tow configuration as shown in FIG. 15, and the modular transporter 100 is connected to a bike, the braking assembly can be configured to brake in synchronization with the brakes of the bike. Likewise an encoder sensor may provide speed and mileage feedback to a jogger and display the feedback via a user control center 298.”

    PNG
    media_image8.png
    235
    240
    media_image8.png
    Greyscale


US-20160014252-A1 to Biderman; Assaf et al. teaches inter alia a wheel chair in Fig. 6A below wherein each wheel has a hub motor controlled via “an electric brake gate” 614/616 attached to the handlebars in para:
“[0755] A plurality of electrically motorized wheels 620 may be daisy changed together via a daisy chain protocol operable on the control system 214. The daisy chain protocol may be software resident on the control system 214 or may be effectuated via a hardware device that plugs into each of the plurality of electrically motorized wheels 620 to coordinate operation of the plurality of electrically motorized wheels and thereby facilitate operation of the vehicle. For example, should a user input be communicated to one electrically motorized wheel 620 the other electrically motorized wheel 620 daisy chained thereto may rotate in an opposite direction to perform a pivot-in-place of the vehicle to which the daisy chained wheels are installed. It should be understood that although a wheelchair is illustrated, various other vehicles may utilize daisy chained electrically motorized wheels.”


    PNG
    media_image9.png
    515
    603
    media_image9.png
    Greyscale

CN 102245466 A to FEICHTINGER, RICHARD et al. teaches inter alia a solar powered self powered bicycle trailer in for example, Figure 1 below and paras:
[0024] In another preferred embodiment form can be electrical wire for the solar generator current guide motor, a bicycle traction solar generator and so as to directly drive the electric bicycle or electric motorcycle. in the embodiment of the other selection, the solar generator is equipped with at least one electric motor, so as to convenient for the forward. In a preferred embodiment, motor as directly combined in each wheel hub motor.
[0025] In another preferred embodiment, the electric motor can also be used as a generator for braking and energy recovery. control can be undertaken by an electric bicycle or upper realizing the solar generator itself by means of a sensor, and combined in the drawbar to pull and/or pressure sensor.“


    PNG
    media_image10.png
    401
    554
    media_image10.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220529                                                                                                                                                                                                      


/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665